June 26, 1953

Hon. SamLee                       oblnlon No. S-57.
Criminal District     Attorney    ---~
Brazorla County                   Be: Title to real property
Angleton, Texas                         through purchase at a
                                        sheriff’s tax sale un-
                                        der the submitted
Dear Mr. Lee:                           facts.
          You request the opinion of . this      office   on three
questions which we shall hereafter state.
          The essential facts upon which your opinion re-
quest Is based may be summarized as follows:
           On June 30, 1932, a judgment was entered
     by the Mstrlct    Court of Brazorla County ln
     Cause No. 28834 style’d Qtate of Texas . LuCY
     L. Jackson ‘et ai.   This suit was for de?in-
     quent ad valorem taxes and foreclosure    of the
     constitutional  and statutory lien securing the
     payment of the taxes in the sum of $3,358.36.
     The petition definitely   described the prgop;;y
     against which the taxes were assessed.
     tlon ana order of sale was issued directing
     Lh&sale of the property to satisfy the judg-
             Pursuant to the execution and order of
     sale’ on the 6th day of December 1932, the
     sheriff of Brazoria County sold the property
     at public auction to Lucy L. Jackson upon her
     bid of $7.00. The sheriff executed and ae-
     llvered a deed to Lucy L. Jackson which recites
     she was the highest bidder.     This deed is re-
     corded In the deed records of Brazorla county.
     The tax records of Brazorla County continue to
     carry the amount of $3 358.36, the sum for
     which judgment was renbered as still outstaud-
     lng ana delinquent.
             Based upon the foregoing   facts,   you ask three
questions:
             “1.   Did the procedure outlined    above vest
Hon. SamLee, page 2   (S-57)


     the title of the Defendants In the tax suit
     in the purchaser at the sheriff’s  sale,
     t;dng    In mind that no question of fraud,
         ., has ever been raised?
           "2. As a consequence was the tax lien
     established In the judgment extl ulshed by
     the sale and the execution and de
                                     3 lvery of
     the sheriff’s deed?
         "3. Does the fact that there Is no
    record ln the Dlstrlct Clerk’s Office or the
    Tax Collector’s  Office that the $7.00 bid
    which the Sheriff recites In his deed that
    he accepted, affect the title of the purchas-
    er under the sheriff Is deed and the extln-
    gulshment .of the tsx lien?”
           The facts disclose that the judgment and order
of saie Issued pursuant thereto and the sale were prior
to the enactment of Article 7345b V.C.S.    The statute
governing this case Is Article 7348, V.&S.    This stat-
ute provides In part as follows:
            “If there shall be no bidder for such
     land the county attorney, sherlff or tither
     officer    selling the same, shall bid said
     property off to the State for the amount of
     &,& taxes, penalty interest and cost5 aa-
     juagea agdnst such property, . . .I’ (Em-
     phasis added).
           Under the submitted facts we conclude that the
tax sale and the sheriff’s   deed are void and the purchas-
er at the sale Lucy L. Jackson acquired no title by vlr-
tue thereof.   $he judgment remain s unsatisfied ana the
State’s constitutional   and statutory lien to secure the
payment of the full .amount of the judgment may be dls-
charged ana,satlsfied  only by the payment of the judgment
in full or a sale for the Nl      amount of the judgment ln
the manner prescribed by Article 7328, V.C.S.
          our conclusion Is based upon the rulml$fTib
Supreme Court In the case of panclaer  . Stata        .
252 166 S.W.2d 914 construing the fozegolng language
whlgh we have quoted from Article 7328, V.C.S. Chief JUS-
tlce Alexander In this case said:
Hon. Sam Lee, page 3   (S-57)


           "It will be noted that our statute, Artl-
    cle 7328 Vernon's Tex.Ann.Clv.St.,      which
    deals with the foreclosure    of liens and the
    sale of lend for the payment of taxes pro-
    vides ln part as follows:    I* * * If there
    shall be no bidder for such lend the county
    attorney, sheriff or &her officer      selling the
    same shall bid said property off to the State
    for the amount of all taxes, penalty, Interest
    and costs adjudged against such property, * * *.I
    After a most careful. consideration of the ques-
    tion we are of the opinion that this provlslon
    of the statute means that Lf‘ there is no bi&
    &er who bids the amount of the ludpment aL! lnst
    -the laa    It Is the duty of the officer ma&g
    the sale'to buy the property In for the State
    for the amount of all taxes penalty, intered
    and costs adjudged against Jhe property.       Such
    was the holding of the Court of Civil Appeals
    in ~lllls v. Martin 85 s.w.2a 1085 and this
    Court refused a wrli? of error there Ll. APP=-
    ently the object of this provision of the stat-
    ute was to prevent the of?icer making~the sale
    from sacrlflcinn   the State's security wothout
    collecting   the 3ul.l amount of the taxes due."
     (Emphasis added).
            It is observed that the explicit ruling of the
Supreme Court In this case Is that It Is the duty OS the
sheriff or other officer making the sale, If there be no
bidder who bids the amount of the judgment against the
lend to buy the property In for the State for the amount
of ail taxes, penalty, Interest and costs adjudgedagainst
thexoperty.      It therefore follows, since we hold that
the purchaser at the tax sale acquired no title,   that we
answer your first and second questions In the negative.
This renders an answer to your third question unnecessary.


           If there be no bidder at a tax sale made
     pursuant to the provisions of Article 7328,
     V.C.S., bidding the full amount of the judg-
     ment against the land sold at a tax sale, It
     Is the duty of the sheriff or other officer
     making the sale to bid In the property for the
     State for the full amount of the judgment. A
    Hon. SamLee, page 4   (S-57)


         sale by the sherlfi or other officer for less
         Is void and passes no title to the purchaser.
         The judgment remains unsatisfied and the
         State's constitutional  ana statutory lien per-
.        sists until the judgment Is paid In full or
         the property Is sold ln the manner prescribed
         by Article 7328, V.C.S., for the fkl.1 amount
         of the judgment.
    APPROVED:                      Yours very truly,
    W. VO Geppert                  JOHNBENSHEPPERD
    Taxation Division                Attorney General
    c. K. Richards
    Reviewer
                                   By    . s
    Robert i. Trottl                 L.